Opinion issued May 21, 2009







     





In The
Court of Appeals
For The
First District of Texas




NO. 01-00-00154-CV




EDWARD MAYS, INDIVIDUALLY AND D/B/A ACTION MECHANICAL
SERVICES AND ACTION RESTORATION SERVICES, INC., Appellant

V.

XAN Q. VUONG, Appellee




On Appeal from the 129th District Court
Harris County, Texas
Trial Court Cause No. 9646429




MEMORANDUM OPINION
          On May 11, 2000, this Court abated this appeal because one or more of the
parties to the appeal, who was a defendant in the trial court, filed a suggestion of
bankruptcy.

          On June 21, 2001, we sent a letter to all of the parties requesting an update on
the status of the bankruptcy proceedings.  On July 3, 2001, we received a reply from
the appellee informing us that the bankruptcy case was still open.
          This Court has since learned through the Public Access to Court Electronic
Records (PACER) system that the bankruptcy proceedings were closed on February
6, 2006.
          On April 1, 2009, the Clerk of this Court sent notice to all parties that unless
within 20 days any party to the appeal filed a motion to retain the appeal, this appeal
would be reinstated and dismissed for want of prosecution.
          We received no response to this letter.  Therefore, we lift the abatement and
reinstate the appeal, and we dismiss this appeal for want of prosecution.  See Tex. R.
App. P. 42.3 (b) (providing that appellate courts may dismiss appeal for want of 

prosecution after giving 10 days’ notice to all parties).  Any pending motions are
dismissed as moot.
PER CURIUM

Panel consists of Chief Justice Radack and Justices Taft and Sharp.
Do not publish.  Tex. R. App. P. 47.